Citation Nr: 1751521	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left ring finger disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for a disorder manifested by a hand tremor, to include as due to an acquired psychiatric disorder.

5.  Entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel 


INTRODUCTION

The Veteran had active service from August 1968 until March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, December 2009, and May 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

When this case was previously before the Board in July 2016, it was remanded to afford the Veteran a videoconference hearing.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A copy of the transcript is of record.  Following the hearing, the record was held open for 90 days to allow for the submission of additional evidence; however, additional evidence was not submitted.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

The issue of entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his July 2017 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss.


CONCLUSION OF LAW

With respect to the issue of entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the July 2017 hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to an effective date prior to August 26, 2008, for the grant of service connection for bilateral hearing loss.


REMAND

Low Back 

The Veteran contends, and testified before the undersigned VLJ, that service connection is warranted for a low back disability as related to his duties as a cannon cocker in service.

Service treatment records show a complaint of back pain in November 1968.  The Veteran's March 1970 separation examination showed a report of history of back trouble.

Private treatment records in 1979 showed a laminectomy/diskectomy at level L4-5.  An X-ray taken in November 2006 showed degenerative joint disease.

The Veteran was afforded a VA examination in March 2010 in which the examiner noted a diagnosis of degenerative disk disease L4-5.  The examiner stated that he could not resolve the etiological issue without resorting to mere speculation as there was not adequate objective medical evidence to develop a clear nexus between the in-service back pain and surgery in 1979.  The examiner stated that there was no diagnostic testing that could be performed at the time, over 40 years from the time of the claimed injury, that could clarify when the Veteran's degenerative spine disorder began.

The Veteran was afforded a VA examination in December 2012 in which the examiner stated that the back condition was not caused by or related to the complaints of back pain in service as there was no evidence of chronicity of complaints or care.

The Board finds that clarification is required from the December 2012 VA examiner as the etiological issue pending in this case includes whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition was caused by or is related to his duties as a cannon cocker in service.  To this point, the Board notes that it appears that the March 2010 VA examiner was attempting to provide an opinion based on a "clear nexus" as opposed to "at least as likely as not (a 50 percent or greater probability)".  As such, an addendum opinion should be sought on remand.

Left Ring Finger 

The Veteran contends, and testified before the undersigned VLJ, that service connection is warranted for a left ring finger disorder as he got the finger caught in the breach of a Howitzer during his duties as a cannon cocker in service.  The Board notes that the Veteran submitted photographs in September 2013, purporting to show his left finger injury in service.

The Veteran was afforded a VA examination in March 2010 in which he reported that the tip of the finger was numb and caused problems in cold weather.  The examiner stated that there was subjective evidence of a crush injury to the tip of the left ring finger that was not causing functional impairment and was not impacting the range of motion of the joint.  The examiner stated that it was at least as likely as not that the reported crush injury to the left ring finger was related to military service and residual problems were intermittent as described in the evaluation, causing minimal to no significant impairment.

The RO has found, as stated in the December 2012 supplemental statement of the case, that there was no evidence of a chronic residual impairment to warrant service connection.

The Board finds that clarification is required from the March 2010 VA examiner, to include a new examination with X-ray of the left ring finger, as to whether the Veteran has an objective left ring finger disorder.  To this point, the Board finds the phrase "subjective evidence of a crush injury" ambiguous.  It is unclear from the examiner's opinion whether the Veteran has actually been diagnosed with a left ring finger disorder either currently or during any period on appeal.  One interpretation is that the examiner is diagnosing the Veteran based on his subjective complaint, despite objective evidence of any pathology.  Another interpretation is that the examiner is using the phrase "subjective" as synonymous with self-diagnosis, implying that there is no current disability.  As such, a new examination is required on remand, to include an X-ray of the left ring finger and addendum opinion.

Disorder Manifested by a Hand Tremor

The Veteran contends, and testified before the undersigned VLJ, that service connection is warranted for a disorder manifested by a hand tremor as this disorder is related to his service in Vietnam and is secondary to an acquired psychiatric disorder.

Service treatment records show a September 1968 complaint of having trouble with nerves and shaking all over.  Private treatment records show that essential tremor was suspected in September 2006.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c) (4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006). 

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 require that the Veteran be scheduled for a VA examination in response to his claim for service connection for a disorder manifested by hand tremors. 

Acquired Psychiatric Disorder 

The Veteran contends, and testified before the undersigned VLJ, that service connection is warranted for an acquired psychiatric disorder as related to his service in Vietnam. 

In pertinent part, the Veteran was afforded a VA examination in June 2011 in which the examiner diagnosed anxiety disorder, not otherwise specified (NOS).  The examiner stated that the anxiety disorder NOS was less likely as not caused by or a result of his reported in-service stressor.  The examiner stated that there were no medical or mental health records between one in-service reference to shaking and nervousness and a September 2006 self-report form noting "nervous trouble".  The examiner stated that although the Veteran repeatedly linked his symptoms to a stressful experience in Vietnam, he did not describe a chronic history of impairment or related treatment secondary to his re-experiencing symptoms.  The examiner stated that corroboration of the onset and/or course of his reported trauma-induced symptoms would be invaluable to this medical opinion.  The examiner stated that it was unfortunate that no therapy notes from his current prison therapist were available for review.

Treatment records from the Veteran's prison therapist were added to VBMS in November 2011 that show a diagnosis of PTSD.

The Board finds that an addendum opinion is required from the June 2011 VA examiner as treatment records from the Veteran's prison therapist, showing a diagnosis of PTSD, were added to the record and, based on the VA examiner's statements, could have an impact on any opinion rendered.  As such, an addendum VA opinion should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for his disorders on appeal, to specifically include VA treatment records.  

2.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the December 2012 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed low back disorder is related to the Veteran's duties as a cannon cocker in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of all left ring finger disorders present during the pendency of this claim.  Access to the electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed, to specifically include X-ray of the left ring finger. 

As an initial matter, the examiner is asked to clarify whether the Veteran currently or at any point during the period on appeal had a diagnosis of a left ring finger disorder.

The examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left ring finger disorder is related to the Veteran's active duty service, to include his reports of getting the finger caught in the breach of a Howitzer during his duties as a cannon cocker in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of all disorders manifested by a hand tremor present during the pendency of this claim.  Access to the electronic claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

As an initial matter, the examiner is asked to clarify whether the Veteran currently or at any point during the period on appeal had a diagnosis of a disorder manifested by a hand tremor.  The examiner should address the private treatment record in September 2006 that showed that essential tremor was suspected.

The examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder manifested by a hand tremor is related to the Veteran's active duty service, to include the service treatment record in September 1968 that showed a complaint of having trouble with nerves and shaking all over.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

5.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the June 2011 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder diagnosed during the pendency of this appeal is related to the Veteran's active duty service.

The examiner is asked to address the service treatment record in September 1968 that showed a complaint of having trouble with nerves and shaking all over and the treatment records from the Veteran's prison therapist that were added to VBMS in November 2011 that show a diagnosis of PTSD.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  

6.  Upon completion of the addendum opinions and VA examinations ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


